          Case 1:20-cv-05441-KPF Document 257 Filed 03/17/21 Page 1 of 3




                                                                                   Orrick, Herrington & Sutcliffe LLP
                                                                                   51 West 52nd Street
                                                                                   New York, NY 10019-6142
                                                                                   +1 212 506 5000
                                                                                   orrick.com

March 17, 2021                                                                     Renee Phillips

                                                                                   E rphillips@orrick.com
Via ECF                                                                            D +1 212 506 5153
                                                                                   F +1 212 506 5151

                                                                                   Christopher J. Cariello
Hon. Katherine Polk Failla
Thurgood Marshall United States Courthouse                                         ccariello@orrick.com.com
                                                                                   E ccariello@orrick.com
40 Foley Square                                                                    D +1 212 506 3778
New York, NY, 10007

Re:      Uniformed Fire Officers Association v. de Blasio, 1:20-cv-05441-KPF

Dear Judge Failla:

        Intervenor Communities United for Police Reform (CPR) requests a pre-motion conference
regarding its anticipated Motion to Modify the Preliminary Injunction pursuant to Fed. R. Civ. P.
59(e), 60(b) and the Court’s inherent authority.

         On August 21, 2020, this Court enjoined release of records described in § 8 of certain
collective bargaining agreements between the Unions and City. Dkt. 197. Section 8 refers to a
subset of records of misconduct violations of the types enumerated in “Schedule A.” Upon CPR’s
appeal from the preliminary injunction, the Second Circuit affirmed on a sole ground. Uniformed Fire
Officers Ass’n v de Blasio, __ F. App’x __, 2021 WL 561505, *4 (2d Cir. Feb. 16, 2021). It held that
“on this record”—that is, the preliminary injunction record that was before this Court—this Court
did not err in finding that the Schedule A violations described in § 8 fall within FOIL’s exemption
for “technical infractions,” N.Y. Pub. Officers § 86(9). Id. at *4.

        But the Second Circuit’s decision went on to provide that “[i]f CPR can show that ‘Schedule
A’ violations include anything other than ‘[t]echnical infraction[s]’ as defined by New York law, … it
may move the District Court for appropriate relief, see Weight Watchers Int’l, Inc. v. Luigino’s, Inc., 423
F.3d 137, 141 (2d Cir. 2005).” Id. at *4. The Luigino case cited by the Second Circuit as an example
of such “appropriate relief” involved a motion to modify a preliminary injunction. The Second
Circuit’s decision thus explicitly contemplates that CPR may move to modify the injunction on the
ground that Schedule A embraces more than technical infractions, such that § 8—under the Unions’
reading of the provision—impermissibly “bargain[s] away [the City’s] FOIL obligations.” UFOA,
         Case 1:20-cv-05441-KPF Document 257 Filed 03/17/21 Page 2 of 3




Hon. Katherine Polk Failla
March 17, 2021
2021 WL 561505 at *4; see id. at *1 (“To the extent [the Unions’] claim implicates records that must
be disclosed under FOIL, the NYPD cannot bargain away its disclosure obligations.”).

         “The power of a court of equity to modify a decree of injunctive relief is long-established,
broad, and flexible.” N.Y.S. Ass’n for [] Children Inc. v. Carey, 706 F.2d 956, 967 (2d Cir. 1983). A
court may modify an injunction “if the circumstances, whether of law or fact, obtaining at the time
of its issuance have changed.” Sys. Fed’n No. 91, Ry. Emp. Dep‘t, AFL-CIO v. Wright, 364 U.S. 642,
647 (1961). “[T]he power of equity has repeatedly been recognized as extending also to cases where
a better appreciation of the facts in light of experience indicates that the decree is not properly
adapted to accomplishing its purposes.” King-Seeley Thermos Co. v. Aladdin Indus., Inc., 418 F.2d 31, 35
(2d Cir. 1969) (Friendly, J.).

         Modification is merited here on precisely the ground the Second Circuit described: A
significant proportion of records pertaining to “Schedule A” violations involves misconduct that
cannot, as a matter of law, be subject to FOIL’s technical infractions exemption. Such records
should therefore be explicitly excluded from the existing injunction.

        The relevant legal provisions make this plain. A technical infraction is:

            a minor rule violation by a person employed by a law enforcement agency as
            defined in this section as a police officer, peace officer, or firefighter or
            firefighter/paramedic, solely related to the enforcement of administrative
            departmental rules that (a) do not involve interactions with members of the public,
            (b) are not of public concern, and (c) are not otherwise connected to such person's
            investigative, enforcement, training, supervision, or reporting responsibilities.

N.Y. Pub. Officers Law § 86(9).

        Several types of misconduct that could be classified as a Schedule A infraction could
not possibly satisfy all three conditions.1 For example, “[o]bvious neglect of care of
firearms” or “[f]ailure to perform duties in connection with court appearances” plainly may
be “of public concern.” An “[a]bsence from … post or assignment” or a “failure to properly
perform … patrol” plainly may be “connected to [an officer’s] investigative [and]

1
 Section 8’s reference to “Patrol Guide 118-2” as containing the list of Schedule A violations
appears to be outdated. In the current Patrol Guide, such violations are listed in § 206-03. See
https://on.nyc.gov/3eOBeRr.

                                                   2
         Case 1:20-cv-05441-KPF Document 257 Filed 03/17/21 Page 3 of 3




Hon. Katherine Polk Failla
March 17, 2021
enforcement … responsibilities.” The NYPD’s recently released discipline matrix,
moreover, includes certain “FADO” violations—i.e., violations within the jurisdiction of the
Civilian Complaint Review Board—as Schedule A infractions, and FADO violations will
virtually always involve “interactions with members of the public.”2

        Although the relevant legal provisions demonstrate to a virtual certainty that
Schedule A is not legally limited to technical infractions, publicly available evidence does not
fully demonstrate actual departmental practices on use of Schedule A. Nor does it reveal the
extent to which records currently or prospectively enjoined from release cannot satisfy the
technical infractions exemption, and therefore should be excluded from the injunction under
the reasoning of the Second Circuit’s decision. CPR therefore also respectfully requests that
the Court permit limited discovery to assemble a factual record demonstrating that ‘Schedule
A’ violations include [violations] other than ‘[t]echnical infraction[s]’ as defined by New York
law,” UFOA, 2021 WL 561505 at *4. This discovery would be similar in scope and scale to
that which the Court allowed the Unions to undertake prior to their preliminary injunction
motion, and it could be conducted on an expedited basis.

         CPR has contacted counsel for both the City and the Unions. Each party has indicated that
it will provide its position in a separate letter. CPR respectfully requests that the Court set a pre-
motion conference in due course.

Respectfully submitted,

       /s/Renee Phillips                               /s/ Christopher J. Cariello
       Renee Phillips                                  Christopher J. Cariello

cc (via ECF):
All counsel of record




2
 New York City Police Department, Disciplinary System Penalty Guidelines 51,
https://on.nyc.gov/38PVIp3 (Jan. 15, 2021). “FADO” stands for “Force, Abuse of Authority,
Discourtesy, and Offensive Language.” Id. at 4.
                                                   3
